I agree that the demurrer should be sustained and mainly for the reasons expressed in the foregoing opinion. But I cannot concur in all the views expressed on other matters; especially those relating to the power of the General Assembly to examine the returns and declare the result after the second day of the session. Neither do I wish to be understood as wholly dissenting. I think it wiser to say nothing, as the court is not called upon to express any opinion on that subject for several reasons: — 1st. The case lays no foundation for it. The record does not present that question. — 2d. It has not been discussed by counsel on either side. — 3d. The question relates to the constitutional power of the General Assembly in a matter within its jurisdiction. As a co-ordinate branch of the government it has the power and it is its privilege to determine that question for itself, subject possibly to the power of the court to declare the legislative action void, if it clearly violates the constitution and does injustice. — 4th. If at any time the legislature should ask our advice, then the question will properly arise.
I did hope that the court would consider more fully, and decide, whether the legislature has the right to consider the statutory returns in determining the result of the election, as that is in the case, was fully discussed, and could not have been regarded as obiter.
Moreover that is the rock on which the legislature split.
Another important question might, and I think should, have been considered. That is this: — Should or should not the returns as they stand, inasmuch as the legislature has not corrected or changed them, (assuming that it has the power to do so,) be regarded as final and conclusive, and as indicating the legal result of the election?
I am aware that the opinion intimates, perhaps was intended to decide, that the Superior Court would have the power to determine for itself the result. I am not prepared to concur in that view. As I remember, that question was not argued. I should prefer to hear it fully argued before deciding it. *Page 378 
If the question as to the conclusive character of the returns had been decided in one way, perhaps the court might have retained jurisdiction and have disposed of the case. But I think on the whole that it is well to let the legislature have another opportunity to settle the matter.